Citation Nr: 9911110	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  98-09 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service-connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1981 to 
November 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision, dated May 1997, by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  Service connection for tinnitus was denied in a March 
1996 rating decision.  The veteran was notified and did not 
appeal.

2.  The evidence submitted since the 1996 rating decision is 
cumulative.


CONCLUSION OF LAW

The March 1996 rating decision denying service connection for 
tinnitus is final.  New and material evidence sufficient to 
reopen the claim has not been presented.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1996, service connection for tinnitus was denied.  
The veteran was informed and did not appeal.  That decision 
became final.  At that time, the record included the service 
records, the veteran's claim for benefits and post service 
evidence.  

After a final denial, VA does not have jurisdiction of a 
claim unless the veteran submits new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  See also Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the first matter 
to be determined is whether the veteran has submitted new and 
material evidence to reopen his claim.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the 1996 rating 
decision.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996); see Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998).  The Court stated that the question that must be asked 
is, "Is [the evidence] probative of each issue which was a 
specified basis for the last final disallowance?"  Evans, 
9 Vet. App. at 283.

In March 1996, service connection for tinnitus was denied 
because the service medical records were negative for any 
complaints, treatment, or diagnosis of tinnitus.  In addition 
the RO denied service connection due to the lack of evidence 
of continuity of treatment from the date of separation from 
service in November 1987, to the date when the symptoms were 
first described in October 1994.  Significantly, the veteran 
did not mention suffering from tinnitus at the time of his 
original claim filed in December 1987.  Moreover, he did not 
mention tinnitus during the February 1988 VA examination.  An 
audiogram conducted in October 1991 as part of a VA 
examination also did not refer to tinnitus.  It was not until 
an October 1994 VA examination that he reported that he had 
had intermittent tinnitus for the past two to three years.  
He indicated that he did not know its origins.  He commented 
that it had not interfered with daily living.

Since the March 1996 rating decision the veteran submitted a 
private audio examination dated October 1996.  This 
examination indicated that the veteran started having 
intermittent tinnitus one year prior to the examination.  On 
VA audio examination dated April 1997 the veteran reported 
the approximate onset of tinnitus as 1987 but could not 
recall the circumstances.  

The veteran's representative wrote, in April 1998, that the 
veteran complained of serious head injuries and acoustic 
trauma while in service and that high frequency hearing loss 
and tinnitus were diagnosed on the April 1997 VA audio 
examination.  In the July 1998 brief, the representative 
wrote that the private audio examination and VA examination 
gave a history of noise exposure and trauma to the head.  
There had been no history of acoustic trauma subsequent to 
release from active service.  The representative also alleged 
that the VA examination was inadequate because the examiner 
did not state whether there was a nexus between the tinnitus 
and active service.

With regard to the competency of the VA audio examination, it 
is noted that this examination was conducted by a competent 
medical professional.  As to the lack of an opinion 
concerning a nexus between his current tinnitus and his 
period of service, the evidence clearly shows that no such 
disorder was present in service.  Therefore, an opinion as a 
relationship between the two would be moot.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  As a consequence, it is found 
that the VA examination in question is adequate.

The veteran had submitted no evidence of tinnitus between 
November 1987 to October 1994.  Since the March 1996 
determination, the veteran has submitted medical 
documentation of tinnitus beginning in 1995.  However, he has 
not submitted competent evidence of inservice incurrence or 
aggravation or continuity of treatment for tinnitus.  

Stated differently, when the claim was addressed in 1996, 
there was an evidentiary deficiency in the record.  The 
veteran had not submitted evidence of inservice incurrence or 
aggravation or continuity of treatment or evidence linking 
the disability to service.  That same deficiency still exists 
and there is no basis to reopen the claim.  We also note that 
the veteran and representative were informed of defects in 
the record and were provided an opportunity to cure the 
defects.  Any duty to help complete the claim to reopen has 
been met.  

ORDER

The petition to reopen a claim of entitlement to service 
connection for tinnitus is denied.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

